Citation Nr: 0939708	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-36 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder, including as due to a claimed in-service shrapnel 
wound.

2.  Entitlement to service connection to a bilateral arm 
disorder, including as due to claimed in-service shrapnel 
wounds.

3.  Entitlement to service connection for a bilateral ear 
disorder, to include bilateral hearing loss.

4.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1955 until 
February 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has 
a left eye disorder related to his active military service.  

2.  The evidence of record does not show that the Veteran has 
a bilateral arm disorder related to his active military 
service.  

3.  The evidence of record does not show that the Veteran has 
a bilateral ear disorder related to his active military 
service.  

4.  The evidence of record does not show that the Veteran has 
migraines related to his active military service.  



[Continued on the next page]  
CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a left eye disorder, including as due to a claimed 
shrapnel wound, have not been met.  38 U.S.C.A. §§ 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).

2.  The criteria for the establishment of service connection 
for a bilateral arm disorder, including as due to claimed 
shrapnel wounds, have not been met.  38 U.S.C.A. §§ 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).

3.  The criteria for the establishment of service connection 
for a bilateral ear disorder have not been met.  38 U.S.C.A. 
§§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).

4.  The criteria for the establishment of service connection 
for migraines have not been met.  38 U.S.C.A. §§ 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2005 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
letter informed him that his service connection claim must be 
supported by evidence indicating a current disability, 
evidence that the injury or disease was incurred or 
aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.  Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
When, through no fault of the Veteran, records under the 
control of the Government are unavailable, VA's duty then 
requires that VA advise the Veteran of his right to support 
his claim by submitting alternate sources of evidence, 
including service medical personnel statements, or lay 
evidence, such as "buddy" affidavits or statements.  Dixon 
v. Derwinski, 3 Vet.App. 261, 263 (1992).  Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  VA advised the Veteran of the 
opportunity to support his claim with alternate forms of 
evidence, in the May 2005 notice letter.  Additionally, as 
indicated by the September 2009 Written Brief Presentation 
from his representative, the Veteran was aware that his 
service treatment records are not available for review.

In this case, although the notice provided addressing the 
rating criteria and effective date provisions were not 
provided until April 2006, after the initial adjudication of 
the claim, such error was harmless given that the claims were 
subsequently readjudicated in October 2006.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  The 
Veteran has submitted statements.  There is no duty on the 
part of VA to provide a medical examination for any of the 
claims, because as in Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), the Veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown. The Veteran has not done so, and 
no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent medical evidence to 
suggest that the disorders are related to service.  Indeed, 
the Board notes that obtaining a VA examination is 
unnecessary as there is otherwise sufficient medical evidence 
of record to make a decision.  38 U.S.C.A. § 5103A(d). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Left Eye and Arms Claims

The Veteran contends that a rocket exploded near him and that 
he was struck by pieces of that rocket, leaving scars on his 
arms and a piece of rocket in his left eye.  The Veteran is 
not currently service-connected for any disabilities.

The available morning reports do not indicate any for any 
complaints of, or treatment for, either the arms or left eye.

The only other medical evidence of record is the Veteran's VA 
outpatient treatment records.  A September 2005 VA outpatient 
treatment record noted that the Veteran denied symptoms of 
rash, lesions, acne, dry skin, itching, and hives.  The 
examiner found left medial rashes, but no skin lesions, 
ulcers or subcutaneous nodules, as well as normal turgor.  
The record is otherwise silent as to any complaints of, or 
treatment for, any kind of arm disorder, including regarding 
the skin.

The VA outpatient treatment records are similarly silent in 
regards to for any complaints of, or treatment for, a left 
eye disorder.  A September 2005 VA outpatient treatment 
record found each eye to have pupils that were equal, round, 
and reactive to light and accommodation.  The conjunctivas 
were clear and lids were found with lag.   The examiner found 
him to have bilateral cataracts.  

No evidence of record indicates that the Veteran had a 
shrapnel injury in service to either his left eye or 
bilateral arms.  However, even assuming, for the sake of 
argument, that the Veteran did have a shrapnel injury in 
service, no medical evidence of record indicates that he has 
either a left eye disorder or a bilateral arm disorder, to 
include scars, related to a shrapnel injury.  Indeed, the 
September 2005 VA outpatient treatment record indicated that 
he has left medial rashes and spots of dermatitis, as well as 
lesions on the extremities.  However, no medical examiners 
found such disorders to be related to the Veteran's service, 
including a past shrapnel injury.

The evidence of record thus does not indicate that the 
Veteran has a left eye disorder or a bilateral arm disorder 
related to service.  No evidence, other than the Veteran's 
own reports, of an in-service injury is of record.  The 
Veteran has not been found to have a piece of shrapnel in his 
left eye.  A threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   The only diagnosed disorder regarding the Veteran's 
left eye is his diagnosis of cataracts.  However no evidence 
of record indicates that the Veteran had cataracts in service 
or for decades following his service.  Indeed, the Veteran 
has not claimed to have cataracts due to service.  The only 
claim the Veteran has concerning his left eye is regarding 
having shrapnel in it, which has not been demonstrated by the 
medical evidence of record.  

Additionally, although the Veteran was noted to have rashes, 
dermatitis and lesions, the only skin diagnosis provided by a 
medical examiner was for dermatitis.  No medical evidence 
indicates that the Veteran's dermatitis, or other skin 
findings, are due to a shrapnel injury.  Furthermore, the 
medical evidence of record does not indicate that the Veteran 
has had a chronic disorder since service; the first evidence 
of such disorders arose decades following his service and the 
Veteran himself has not claimed that those diagnosed 
disorders have been chronic since service.  No medical 
evidence of record has found the Veteran to have an arm 
disorder due to an in-service injury.  

The only evidence of record indicating that the Veteran has a 
left eye disorder or a bilateral arm disorder due to service 
are the Veteran's own statements.  Although he can provide 
testimony as to his own experiences and observations, the 
factual question of if he has disorders that can be 
attributed to his in-service experiences and injuries is a 
medical question, requiring a medical expert.  The Veteran is 
not competent to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992); 38 C.F.R. § 3.159.   

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claims 
for service connection for a left eye disorder and a 
bilateral arm disorder are denied. 
 
Ear Disorder and Migraines Claims

The Veteran contends that he worked on a tank and that when 
the gun fired, the force of that weapon would sometimes cause 
his ears to bleed; he also started to experience headaches at 
that time. 

The Veteran's VA outpatient treatment records generally do 
not indicate that the Veteran has any ear disorders, other 
than bilateral hearing loss.  The first evidence of hearing 
loss of record is a September 2005 VA outpatient treatment 
record, which also noted no lesions or masses of the ears and 
that the tympanic membrane was nonbulging and mobile.  VA 
outpatient treatment records generally did not note any past 
physical injury to the ears and only provide a diagnosis of 
bilateral hearing loss.

An October 2005 VA outpatient treatment record noted a 
positive history of noise in the military.  The Veteran 
reported 2 years of service and combat.  The examiner also 
noted a positive history of constant tinnitus since 1954, 
prior to his service.  The Veteran reported ear pain, but 
claimed that he never sought medical treatment for it.  The 
examiner found bilateral, fairly symmetric sloping, mild to 
severe sensorineural hearing loss.  No other medical opinions 
of record indicate any complaints of, or treatment for a 
bilateral ear disorder.  Additionally VA outpatient treatment 
records, such as the September 2005 record, only indicate 
that the Veteran has migraines, but do not provide any 
medical opinions as to the etiology of them.

Although the Veteran has essentially reported bilateral 
hearing loss and migraines since service, there is no record 
of any complaints of such disorders for decades following his 
discharge and no medical opinions finding such disorders to 
be related to service.  Indeed, in his November 1974 claim 
for VA benefits, which was for issues unrelated to the issues 
being addressed in this appeal, he did not report bilateral 
hearing loss or migraines as a disorder in his November 1974 
claim for VA benefits.  The failure to claim benefits for 
either an ear disorder or migraines in November 1974, in 
conjunction with the lack of any recorded complaints of, or 
treatment for, those disorders for decades following his 
discharge, tends to discredit the Veteran's current reports 
of chronic hearing loss since service.  The prior application 
is more reliable, in the Board's view, than the unsupported 
assertions of events now over half a century past, made in 
connection with his claim for monetary benefits from the 
government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (VA cannot ignore a veteran's testimony simply because 
the Veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).   
Additionally, the Veteran's October 2005 report of combat 
noise exposure is not supported by the record, as he only 
served during peacetime and no citations are of record 
supporting his claimed combat exposure.  

There can be no doubt from review of the record that the 
appellant rendered honorable and faithful service for which 
the Board is grateful.  However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which service connection may be 
granted.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  As the evidence of record does not indicate that the 
Veteran's has a bilateral ear disorder or migraines due to 
service, entitlement to service connection for either of 
those disorders is not indicated.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply. Gilbert, 1 Vet. App. at 58.  The 
Veteran's claims for service connection for a bilateral ear 
disorder and migraines are denied.  


ORDER

Service connection for a left eye disorder, including as due 
to a claimed in-service shrapnel wound, is denied.

Service connection for a bilateral arm disorder is denied, 
including as due to claimed in-service shrapnel wounds 

Service connection for a bilateral ear disorder, to include 
bilateral hearing loss, is denied.

Entitlement to service connection for migraines is denied.  


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


